Citation Nr: 1024668	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-03 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for major depressive disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 
1971.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the St. Paul, Minnesota, VA 
Regional Office (RO).  

In April 2010, the Veteran revoked the power of attorney (POA) of 
record in favor of The American Legion.  


FINDING OF FACT

There is competent evidence tending to establish that major 
depressive disorder is attributable to service.  


CONCLUSION OF LAW

Major depressive disorder was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  The Veteran's claim is being granted.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 
3.304 (2009).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303 (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that this appeal stems the Veteran's 
claim filed for PTSD and depression in October 2007, via VA Form 
21-526, and in a July 2008 notice of disagreement, the Veteran 
clarified that the claim on appeal is one for major depressive 
disorder.  Having reviewed the record, the Board finds a relative 
equipoise in the evidence, and thus, a finding in favor of 
service connection for major depressive disorder is supportable.  

The Board notes that there is both positive and negative 
evidence.  When faced with conflicting medical opinions, the 
Board must weigh the credibility and probative value of the 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to the 
evidence, the Board also considers factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The October 1969 service entrance examination report shows that 
psychiatric examination was normal.  In addition, a Unit History, 
associated with the claims file in September 2009, establishes 
combat exposure in association with rocket and mortar attacks 
during service in Vietnam.  Further, and while the November 1971 
separation examination report shows that psychiatric examination 
was normal, on the accompanying medical history the Veteran 
indicated that he had nervous trouble, and active duty inpatient 
records, dated from November 1971 to December 1971, reflect that 
he began using drugs during service in Vietnam to relieve 
symptoms of anxiety, and that he was treated with Valium.  

The Board notes that the Court has held that a claims file 
review, as it pertains to obtaining an overview of a claimant's 
medical history, is not a strict requirement for medical 
opinions, and that a medical opinion may not be discounted solely 
because the opining clinician did not describe review of the 
claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
The critical question is whether the medical opinion is credible 
in light of all the evidence.  

The Board notes that while the November 2008 VA examination 
report addresses relevant findings in the context of establishing 
a diagnosis of PTSD, no rationale for the opinion in regard to 
major depressive disorder was provided.  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  In 
addition, while the report of examination notes no documented 
evidence of treatment in the 1970's after separation, VA 
treatment records associated with the claims file in March 2009, 
dated from March 1976 to April 1976, note separation from service 
in 1971 and difficulty adjusting to and coping with life, and 
symptoms identified included considerable anxiety, as well as 
nervousness, agitation and decreased concentration.  

Against this background is the private physician's opinion, 
received in February 2009, in which is specifically stated that 
the Veteran's major depressive disorder and anxiety disorder are 
related to service in Vietnam, with reference to the Veteran's 
in-service history as reported in the November 2008 VA 
examination report.  The private doctor noted in-service 
experiences to include exposure to rocket and mortar attacks, and 
added that while not overly traumatic, the in-service experiences 
more than likely were related to his anxiety level.  

The Board notes that in addition to the post-service treatment in 
the 1970's, a June 1980 VA record identifies nervousness and 
irritability, records, dated in July 1980 and August 1980, 
reflect nervousness and diaphoresis, and a November 1985 record 
notes depression.  Further, private treatment records, dated from 
June 2000 to November 2007, reflect treatment in association with 
a long history of depression, a diagnosis of major depressive 
disorder, and in November 2000, the physician noted that since 
the Veteran had been taking Prozac he, "has been doing better 
than he has in many years . . . maybe ever."  In a February 2008 
letter from the Veteran's VA counselor, the Veteran's symptoms 
were noted to include anxiety and depression, and concern was 
noted to have been expressed in regard to difficulty 
concentrating with memory lapses developing as a result of stress 
during service in Vietnam.  

A determination as to whether current disability is related to 
service requires competent evidence.  The Veteran is competent to 
report his symptoms and in-service experiences.  His lay opinion 
alone, however, is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to the 
February 2009 private opinion relating major depressive disorder 
to service.  The examiner provided a complete rationale for the 
opinion based on objective findings, reliable principles, and 
sound reasoning, and the opinion is supported by the 
contemporaneous evidence.  

In this case, the Board finds that there is competent evidence 
tending to establish that the Veteran's major depressive disorder 
had an onset in service and is related to service in Vietnam.  
All doubt having been resolved in the Veteran's favor, the Board 
finds that service connection for major depressive disorder is 
warranted.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.


ORDER

Service connection for major depressive disorder is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


